Order of the County Court of Westchester county, granting defendants’ motion to open their default and vacate judgment, reversed upon the law and the facts, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and judgment reinstated. The moving papers do not set forth facts establishing a meritorious defense. We are of opinion that defendants’ motion to open their default was not made in good faith. Lazansky, P. J., Rich, Hagarty and Carswell, JJ., concur; Kapper, J., dissents and votes to affirm.